                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF WISCONSIN
                               GREEN BAY DIVISION


APPVION, INC. RETIREMENT SAVINGS
AND EMPLOYEE STOCK OWNERSHIP PLAN

       Plaintiff

v.                                                              Case No. 18-CV-1861

DOUGLAS P. BUTH, ET AL.

       Defendants.


                                 NOTICE OF APPEARANCE


       PLEASE TAKE NOTICE that the undersigned has been retained by and appears on

behalf of the following Defendants in the above–entitled action:

               Stout Risius Ross, LLC

               Stout Risius Ross, Inc.

               Scott D. Levine and Debora Levine

               Aziz El-Tahch and Ayelish M. McGarvey

               Robert Socol and Lynn Socol

       It is hereby requested that copies of all pleadings, correspondence, and other materials in

this matter be served upon our office at the address noted below.




         Case 1:18-cv-01861-WCG Filed 12/19/18 Page 1 of 2 Document 62
          Dated this 19th day of December, 2018.


                               LAW FIRM OF CONWAY, OLEJNICZAK & JERRY, S.C.
                               Attorneys for Stout Risius Ross, LLC, Stout Risius Ross, Inc.,
                               Scott D. Levine and Debora Levine, Aziz El-Tahch and
                               Ayelish M. McGarvey, Robert Socol and Lynn Socol


                               By:    /s/ Ross W. Townsend
                                      Ross W. Townsend, Bar No. 1011622
                                      Law Firm of Conway, Olejniczak & Jerry, S.C.
                                      231 South Adams Street
                                      P. O. Box 23200
                                      Green Bay, WI 54305-3200
                                      Telephone: (920) 437-0476
                                      Facsimile: (920) 437-2868
                                      E-mail: rwt@lcojlaw.com
3002012




           Case 1:18-cv-01861-WCG Filed 12/19/18 Page 2 of 2 Document 62
